[NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

Nos. 99-1092
   99-1376
   99-1581

                        SANDRA SINGER,

                    Plaintiff, Appellant,

                              v.

                 GEORGE DAVIS, JOINT VENTURE,
            PRIMO REALTY TRUST, DAVIS LIQUIDATIONS
                     TRUST, DIANA DAVIS,

                    Defendants, Appellees.

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Sandra M. Singer on brief pro se.
   Stewart A. Engel on brief for appellees.

September 16, 1999

          Per Curiam.  Upon review of the briefs and record, we
conclude that the district court properly dismissed plaintiff's
complaint.  The issues raised, even were they not vague and
unsupported, were inextricably intertwined with review of the
state court proceedings.  Accordingly, the district court
lacked jurisdiction to consider those claims.  See District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);
Lancellotti v. Fay, 909 F.2d 15, 17 (1st Cir. 1990). 
Plaintiff's vague and unsupported allegations of denial of due
process did not require any other result, and we find no merit
in plaintiff's specific appellate arguments to the contrary.
          Affirmed.  See 1st Cir. Loc. R. 27.1.